UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-118138 Quantum Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0428608 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7250 NW Expressway Suite 260 OKLAHOMA CITY, OK, 73132 (Address of principal executive offices) (405) 728-3800 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company”) in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox At July 14, 2009 there were 47,000,000 shares of the Registrant’s Common Stock outstanding. This amendment is being filed to correct an error made on the cover page of the original filing that indicated that Quantum Energy, Inc.is a shell company. Quantum Energy is not a shell company and this amendment has corrected the error on the cover page. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to signed on its behalf by the undersigned, thereunto duly authorized. Quantum Energy, Inc. By:/s/ SharonFarris Sharon Farris President and Chief Executive Officer (acting principal financial officer) Date:July
